Opinion filed September 25, 2008 











 








 




Opinion filed September
25, 2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00296-CR
                                                    __________
 
                                     DENA J. ALDRIDGE, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                 On
Appeal from the Criminal District Court No. 4
 
                                                         Tarrant
County, Texas
 
                                                Trial
Court Cause No. 1024030D
 

 
                                             M
E M O R A N D U M  O P I N I O N
The
trial court convicted Dena J. Aldridge, upon her plea of guilty, of
prostitution with three prior convictions.  A plea bargain agreement was not
reached.  The trial court assessed her punishment at confinement for six months
in a state jail facility.  We affirm.
                                                                  Issue
on Appeal
In
her sole point of error on appeal, appellant contends that her guilty plea was
not knowingly and voluntarily entered.  Appellant argues that the trial court
failed to properly admonish her under Tex.
Code Crim. Proc. Ann. art. 26.13 (Vernon Supp. 2008) as to punishment. 
Specifically, appellant argues that, because the trial court Afailed to inform
[a]ppellant that the range of punishment included a possible fine not to
exceed $10,000,@
reversible statutory error occurred.




                   Definition
of Offense, Applicable Punishment, and Admonishments Given
Tex. Penal Code Ann. ' 43.02 (Vernon 2003)
defines the offense of prostitution and declares that, if the defendant has
three or more prior prostitution convictions, the offense is a state jail
felony.  The punishment authorized for a person convicted of a state jail
felony is confinement in a state jail facility for Aany term of not more than two years or less
than 180 days.@  Tex. Penal Code Ann. ' 12.35 (Vernon Supp.
2008).  Section 12.35(b) further provides that A[i]n
addition to confinement, an individual adjudged guilty of a state jail felony may
be punished by a fine not to exceed $10,000@
(emphasis added).  The written plea admonishments signed by appellant, her
trial counsel, counsel for the State, and the trial court stated in part that,
if Aconvicted of the
above offense, you face the following range of punishment: A term of not less
than 180 days or more than 2 years in a state jail; and in addition, a fine not
to exceed $10,000 may also be assessed@
(emphasis added).  
                                           Substantial
Compliance Under Article 26.13
Article
26.13(c) provides that Asubstantial
compliance by the trial court is sufficient, unless the defendant affirmatively
shows that he was not aware of the consequences of his plea and that he was
misled or harmed by the admonishment of the court.@  The trial court=s actual admonishment that a fine Amay also be assessed@ sufficiently tracked the
wording of Section 12.35(b) that a person convicted of a state jail felony Amay be punished by a fine@ and resulted in
substantial compliance as required under Article 26.13(c).  Moreover, appellant
makes no argument as to how she has been harmed or misled and has failed to
meet the Article 26.13(c) affirmative showing requirement.  See Aguirre-Mata
v. State, 125 S.W.3d 473, 476-77 (Tex. Crim. App. 2003); Burnett v.
State, 88 S.W.3d 633, 638 (Tex. Crim. App.  2002).  The sole point of error
is overruled.
                                                               This
Court=s
Ruling
The
judgment of the trial court is affirmed.
 
 
RICK STRANGE
JUSTICE
September 25,
2008
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.